


Exhibit 10.4










Third Amendment
to
Second Amended and Restated Credit Agreement
among
Legacy Reserves LP,
as Borrower,
The Guarantors,
                        
Wells Fargo Bank, National Association,
as Administrative Agent,
and
The Lenders Signatory Hereto
Dated as of September 28, 2012
Sole Lead Arranger and Sole Book Runner
Wells Fargo Securities, LLC


Syndication Agent
Compass Bank


Co-Documentation Agents
UBS AG, Stamford Branch
and
U.S. Bank National Association










--------------------------------------------------------------------------------




Third Amendment to
Second Amended and Restated Credit Agreement
This Third Amendment to Second Amended and Restated Credit Agreement (this
“Third Amendment”) dated as of September 28, 2012, among Legacy Reserves LP, a
limited partnership duly formed under the laws of the State of Delaware (the
“Borrower”); each of the undersigned guarantors (the “Guarantors”, and together
with the Borrower, the “Obligors”); Wells Fargo Bank, National Association, as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”); and the Lenders signatory hereto.
Recitals
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain Second Amended and Restated Credit Agreement dated as of March 10, 2011
(as amended by the First Amendment to Second Amended and Restated Credit
Agreement dated as of September 30, 2011 and the Second Amendment to Second
Amended and Restated Credit Agreement dated as of March 30, 2012, the “Credit
Agreement”), pursuant to which the Lenders have made certain credit available to
and on behalf of the Borrower.
B.    The Guarantors are parties to that certain Second Amended and Restated
Guaranty Agreement dated as of March 10, 2011 made by each of the Guarantors (as
defined therein) in favor of the Administrative Agent (the “Guaranty”).
C.    The Borrower, the Guarantors, the Administrative Agent and the Lenders
have agreed to amend certain provisions of the Credit Agreement as more fully
set forth herein.
D.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.    Defined Terms. Each capitalized term which is defined in the
Credit Agreement, but which is not defined in this Third Amendment, shall have
the meaning ascribed such term in the Credit Agreement. Unless otherwise
indicated, all section references in this Third Amendment refer to sections of
the Credit Agreement.
Section 2.    Amendments to Credit Agreement.
2.1    Amendment to Cover.     The cover of the Credit Agreement is hereby
amended by deleting “Sole Lead Arranger and Book Runner BNP Paribas Securities
Corp.” and replacing it with “Sole Lead Arranger and Sole Book Runner Wells
Fargo Securities, LLC”.
2.2    Amendment to Preamble. The preamble of the Credit Agreement is hereby
amended by deleting “BNP Paribas Securities Corp. as sole lead arranger and sole
bookrunner” and replacing it with “Wells Fargo Securities, LLC as sole lead
arranger and sole bookrunner”.

Page 1

--------------------------------------------------------------------------------




2.3    Amendments to Section 1.02.
(a)    The definition of “Agreement” is hereby amended in its entirety to read
as follows:
“Agreement” means this Second Amended and Restated Credit Agreement, as amended
by the First Amendment, the Second Amendment and the Third Amendment, as the
same may from time to time be amended, modified, supplemented or restated.
(b)    The definition of “Arranger” is hereby amended by deleting the phrase
“BNP Paribas Securities Corp.” and replacing such phrase with “Wells Fargo
Securities, LLC”.
(c)    The following definition is hereby added where alphabetically appropriate
to read as follows:
“Third Amendment” means that certain Third Amendment to Second Amended and
Restated Credit Agreement, dated as of September 28, 2012, among the Borrower,
the Guarantors, the Administrative Agent and the Lenders party thereto.
Section 3.    Limited Waivers. The Borrower has informed the Administrative
Agent and the Lenders of the following:
(a)    Legacy Reserves Operating LP, a Guarantor (“LROLP”), has entered into an
Option to Purchase Agreement dated August 31, 2012 (the “Option Agreement”)
between LROLP and Devon Energy Production, L.P. (“Devon”), pursuant to which
Devon acquired an option exercisable on or before January 4, 2013 (the “Option”)
to purchase all of LROLP's Oil and Gas Properties located in the Big Sand Draw
Unit, subject to a five percent (5%) overriding royalty interest (the “5% ORRI”)
to be retained by LROLP (LROLP's disposition of such Oil and Gas Properties upon
Devon's exercise of the Option is referred to herein as the “Subject
Disposition”);
(b)    the consideration to be paid to LROLP upon consummation of the Subject
Disposition is comprised of (a) monthly payments by Devon commencing from the
month in which closing occurs until December 31, 2019 in an amount equal to the
greater of (i) the revenue from the 5% ORRI and (ii) $200,000 and (b) Devon's
obligation to implement a CO2 flood and spend at least $50,000,000 in capital
expenditures within five (5) years after closing of the Subject Disposition with
respect to such CO2 flood;
(c)    the Borrower intends to rely on Section 9.12(d) to consummate the Subject
Disposition in compliance with the terms of the Credit Agreement; however, the
consideration expected to be received in connection with the Subject Disposition
may not comply with clause (i) of Section 9.12(d), which requires 100% of the
consideration received in respect of a disposition to be cash; and
(d)    the Borrower requests that should the Subject Disposition have a fair
market value in excess of five percent (5%) of the Borrowing Base in effect at
the time of the Subject Disposition, the Borrowing Base not be reduced pursuant
to clause (iii) of Section 9.12(d).

Page 2

--------------------------------------------------------------------------------




Therefore, the Borrower has requested that the Lenders waive, and the Lenders do
hereby waive (a) the Borrower's compliance with clause (i) of Section 9.12(d)
and (b) any potential reduction to the then effective Borrowing Base pursuant to
clause (iii) of Section 9.12(d), each as it relates to the Subject Disposition
and provided that the Option is exercised by Devon on or before January 4, 2013
and the Subject Disposition occurs in accordance with the Option Agreement. The
foregoing waivers are hereby granted to the extent and only to the extent
specifically stated herein and for no other purpose or period and shall not be
deemed to (a) be a consent or agreement to, or waiver or modification of, any
other term or condition of the Credit Agreement, any other Loan Document or any
of the documents referred to therein, or (b) except as expressly set forth
herein, prejudice any right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement, any other Loan Document or any of the documents referred to
therein. Granting the waivers set forth herein does not and should not be
construed to be an assurance or promise that waivers will be granted in the
future.
Section 4.    Borrowing Base Redeterminations.
(a)    For the period from and including the Third Amendment Effective Date to
but excluding the date that the Borrowing Base is increased pursuant to Section
4(b) below (or if the Devon Acquisition (as defined below) does not occur, the
date of the next adjustment or redetermination of the Borrowing Base pursuant to
the terms of the Credit Agreement), the amount of the Borrowing Base shall be
equal to $595,000,000.
(b)    In connection with LROLP having entered into the Option Agreement, LROLP
has entered into a separate purchase and sale Agreement with Devon dated August
31, 2012 (the “Devon Purchase and Sale Agreement”), pursuant to which LROLP will
acquire certain Oil and Gas Properties located in the Permian Basin from Devon
for approximately $12,650,000 on or around October 1, 2012 (such acquisition,
the “Devon Acquisition”). Upon (a) the Administrative Agent receiving a
certificate of a Responsible Officer certifying that LROLP has consummated the
Devon Acquisition in accordance with the terms of the Devon Purchase and Sale
Agreement (with all of the material conditions precedent thereto having been
satisfied in all material respects by the parties thereto) and acquiring
substantially all of the Oil and Gas Properties contemplated by the Devon
Purchase and Sale Agreement and (b) the Administrative Agent and the Lenders
receiving all fees and other amounts due and payable in connection with a
Borrowing Base increase, the then effective Borrowing Base shall be
automatically increased by an amount equal to $5,000,000; and the Administrative
Agent shall notify the Borrower and the Lenders of the amount of the new
Borrowing Base after giving effect to such increase.
(c)    Notwithstanding the foregoing, the Borrowing Base may be subject to
further adjustments from time to time pursuant to Section 2.07(e), Section
2.07(f), Section 8.13(c) or Section 9.12(d) of the Credit Agreement. For the
avoidance of doubt, neither of the redeterminations specified in this Section 4
shall constitute an Interim Redetermination initiated by the Borrower or the
Administrative Agent, at the direction of the Required Lenders.
Section 5.    Assignments and Reallocation of Commitments and Loans. The Lenders
have agreed among themselves, in consultation with the Borrower, to reallocate
their respective Maximum Credit Amounts and Commitments. The Administrative
Agent and the Borrower hereby consent to such reallocation. On the Third
Amendment Effective Date (as defined below) and after giving effect to such
reallocations, the Maximum Credit Amounts and Commitment of each Lender shall be
as set forth on Annex I of this Third Amendment, which Annex I

Page 3

--------------------------------------------------------------------------------




supersedes and replaces Annex I to the Credit Agreement (and Annex I to the
Credit Agreement is hereby amended and restated in its entirety to read as set
forth on Annex I attached hereto). With respect to such reallocation, each
Lender shall be deemed to have acquired the Maximum Credit Amount and Commitment
allocated to it from each of the other Lenders pursuant to the terms of the
Assignment and Assumption attached as Exhibit D to the Credit Agreement as if
the Lenders had executed an Assignment and Assumption with respect to such
allocation. On the Third Amendment Effective Date, the Administrative Agent
shall take the actions specified in Section 12.04(b)(v), including recording the
assignments described herein in the Register, and such assignments shall be
effective for purposes of the Credit Agreement.
Section 6.    Conditions Precedent. This Third Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02 of the Credit Agreement) (the “Third
Amendment Effective Date”):
6.1    The Administrative Agent shall have received from all the Lenders, the
Borrower and the Guarantors, counterparts (in such number as may be requested by
the Administrative Agent) of this Third Amendment signed on behalf of such
Person.
6.2    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the Third Amendment Effective Date.
6.3    The Administrative Agent shall have received new duly executed Notes
payable to the order of Bank of America, N.A., Royal Bank of Canada, Credit
Agricole Corporate and Investment Bank, BMO Harris Financing, Inc., Citibank,
N.A., Societe Generale and West Texas National Bank, to the extent requested by
each such Lender, in a principal amount equal to the applicable new Maximum
Credit Amount of such Lender, dated as of the Third Amendment Effective
Date.        
6.4    No Default shall have occurred and be continuing as of the Third
Amendment Effective Date.
6.5    The Administrative Agent shall have received, together with title
information previously delivered to the Administrative Agent, satisfactory title
information on at least 80% of the total value of the Oil and Gas Properties
evaluated by the most recently delivered Reserve Report.
6.6    The Administrative Agent shall have received duly executed and notarized
deeds of trust and/or mortgages or supplements to existing deeds of trust and/or
mortgages in form satisfactory to the Administrative Agent, to the extent
necessary so that the Mortgaged Properties represent at least 80% of the total
value of the Oil and Gas Properties evaluated in the most recently delivered
Reserve Report.
6.7    The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require.
The Administrative Agent is hereby authorized and directed to declare this Third
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 6 or the waiver of such conditions as
permitted in Section 12.02 of the Credit Agreement. Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.

Page 4

--------------------------------------------------------------------------------




Section 7. Miscellaneous.
7.1    Confirmation.  The provisions of the Credit Agreement, as amended by this
Third Amendment, shall remain in full force and effect following the
effectiveness of this Third Amendment.
7.2    Ratification and Affirmation; Representations and Warranties.  Each
Obligor hereby (a) acknowledges the terms of this Third Amendment; (b) ratifies
and affirms its obligations under, and acknowledges its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect as expressly
amended hereby; (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Third Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, (ii) no Default or Event of Default has occurred and is
continuing and (iii) no event or events have occurred which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect;
and (d) agrees that from and after the Third Amendment Effective Date each
reference to the Credit Agreement and in the other Loan Documents shall be
deemed to be a reference to the Credit Agreement, as amended by this Third
Amendment.
7.3    Counterparts.  This Third Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Third Amendment by telecopy, facsimile, email or
other electronic means shall be effective as delivery of a manually executed
counterpart hereof.
7.4    No Oral Agreement.  This Third Amendment, the Credit Agreement and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties. There are
no subsequent oral agreements between the parties.
7.5    GOVERNING LAW.  THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
7.6    Payment of Expenses.  In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this Third Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
7.7    Severability.  Any provision of this Third Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Page 5

--------------------------------------------------------------------------------




7.8    Successors and Assigns.  This Third Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
[SIGNATURES BEGIN NEXT PAGE]





Page 6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first written above.
BORROWER:
LEGACY RESERVES LP
 
 
 
 
 
 
 
 
By:
Legacy Reserves GP, LLC
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
By:
/s/ James R. Lawrence
 
 
 
 
James R. Lawrence
 
 
 
 
Vice President - Finance and Treasurer
 
 
 
 
 
 
GUARANTORS:
LEGACY RESERVES OPERATING LP
 
 
 
 
 
 
 
 
By:
Legacy Reserves Operating GP LLC, its general partner
 
 
 
By:
Legacy Reserves LP, its sole member
 
 
 
By:
Legacy Reserves GP, LLC, its general partner
 
 
 
 
 
 
 
 
By:
/s/ James R. Lawrence
 
 
 
 
James R. Lawrence
 
 
 
 
Vice President - Finance and Treasurer
 
 
 
 
 
 
 
LEGACY RESERVES OPERATING GP LLC
 
 
 
 
 
 
 
 
By:
Legacy Reserves LP, its sole member
 
 
 
By:
Legacy Reserves GP, LLC, its general partner
 
 
 
 
 
 
 
 
By:
/s/ James R. Lawrence
 
 
 
 
James R. Lawrence
 
 
 
 
Vice President - Finance and Treasurer
 


SIGNTURE PAGE
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
LEGACY RESERVES SERVICES, INC.
 
 
 
 
 
 
 
 
By:
/s/ James R. Lawrence
 
 
 
 
James R. Lawrence
 
 
 
 
Vice President - Finance and Treasurer
 


SIGNTURE PAGE
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
 
as Administrative Agent and a Lender
 
 
 
 
 
 
 
 
By:
/s/ Edward Pak
 
 
 
 
Edward Pak
 
 
 
 
Director
 


SIGNTURE PAGE
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDERS:
COMPASS BANK
 
 
 
 
 
 
 
 
By:
/s/ Kathleen J. Bowen
 
 
 
 
Kathleen J. Bowen
 
 
 
 
Senior Vice President
 
 
 
 
 
 
 
BANK OF AMERICA, N.A.
 
 
 
 
 
 
 
 
By:
/s/ Christopher T. Renyi
 
 
 
 
Christopher T. Renyi
 
 
 
 
Vice President
 
 
 
 
 
 
 
THE BANK OF NOVA SCOTIA
 
 
 
 
 
 
 
 
By:
/s/ Terry Donovan
 
 
 
 
Terry Donovan
 
 
 
 
Managing Director
 
 
 
 
 
 
 
ROYAL BANK OF CANADA
 
 
 
 
 
 
 
 
By:
/s/ Don J. McKinnerney
 
 
 
 
Don J. McKinnerney
 
 
 
 
Authorized Signatory
 
 
 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
By:
/s/ Bruce E. Hernandez
 
 
 
 
Bruce E. Hernandez
 
 
 
 
Vice President
 


SIGNTURE PAGE
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
KEYBANK, N.A.
 
 
 
 
 
 
 
 
By:
/s/ Chulley Bogle
 
 
 
 
Chulley Bogle
 
 
 
 
Vice President
 
 
 
 
 
 
 
WEST TEXAS NATIONAL BANK
 
 
 
 
 
 
 
 
By:
/s/ Chris L. Whigham
 
 
 
 
Chris L. Whigham
 
 
 
 
Senior Vice President
 
 
 
 
 
 
 
SOCIETE GENERALE
 
 
 
 
 
 
 
 
By:
/s/ David M. Bornstein
 
 
 
 
David M. Bornstein
 
 
 
 
Director
 
 
 
 
 
 
 
UNION BANK, N.A.
 
 
 
 
 
 
 
 
By:
/s/ Lara Sorokolit
 
 
 
 
Lara Sorokolit
 
 
 
 
Assistant Vice President
 


SIGNTURE PAGE
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
 
 
 
 
 
 
 
 
By:
/s/ Tom Byargeon
 
 
 
 
Tom Byargeon
 
 
 
 
Managing Director
 
 
 
 
 
 
 
 
By:
/s/ Sharada Manne
 
 
 
 
Sharada Manne
 
 
 
 
Managing Director
 
 
 
 
 
 
 
UBS AG, STAMFORD BRANCH
 
 
 
 
 
 
 
 
By:
/s/ Irja R. Otsa
 
 
 
 
Irja R. Otsa
 
 
 
 
Associate Director, Banking Products Services, U.S.
 
 
 
 
 
 
 
 
By:
/s/ David Urban
 
 
 
 
David Urban
 
 
 
 
Associate Director, Banking Products Services, U.S.
 
 
 
 
 
 
 
BMO HARRIS FINANCING, INC.
 
 
 
 
 
 
 
 
By:
/s/ Gumaro Tijerina
 
 
 
 
Gumaro Tijerina
 
 
 
 
Director
 


SIGNTURE PAGE
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
CITIBANK, N.A.
 
 
 
 
 
 
 
 
By:
/s/ P.R. Ballard
 
 
 
 
P.R. Ballard
 
 
 
 
Vice President
 






SIGNTURE PAGE
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------




ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS
Aggregate Maximum Credit Amounts
Name of Lender
Applicable Percentage
Maximum Credit Amount
Wells Fargo Bank, N.A.
14.167%
$141,666,667
Compass Bank
9.667%
$96,666,667
UBS AG, Stamford Branch
9.667%
$96,666,667
U.S. Bank National Association
9.667%
$96,666,667
Bank of America, N.A.
8.000%
$80,000,000
Royal Bank of Canada
7.333%
$73,333,333
The Bank of Nova Scotia
6.667%
$66,666,667
Union Bank, N.A.
6.667%
$66,666,667
KeyBank N.A.
6.667%
$66,666,667
Credit Agricole Corporate and Investment Bank
5.666%
$56,666,667
BMO Harris Financing, Inc.
5.666%
$56,666,667
Citibank, N.A.
5.666%
$56,666,667
Societe Generale
2.833%
$28,333,333
West Texas National Bank
1.667%
$16,666,667
TOTAL
100.000%
$1,000,000,000







